Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 and 11/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	

Response to Amendment
Applicant's argument, filed on October 20, 2021 has been entered and carefully considered. Claims 1 and 20 are amended. Claims 1-22 are pending. 

Response to Arguments
Applicant's arguments filed on 10/20/2021 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.




	
	


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 10, 12, 14, 15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable Kerwien Norbert (US. Pub. No. 2015/0181131 A1) and in view of BESLEY  (US. Pub. No. 2017/0371141 A1) and LEE Jong-Ho (DE 102012106584; pub. Jan 23, 2014).

Regarding claim 1, Norbert teaches an optical system comprising([see in Fig. 1; para 0080]-optical system 10): an illumination module([see in fig. 1]- an illumination module 15) configured to illuminate a sample object([para 0002]- an image is reconstructed mathematically from a plurality of single images showing the same object) with multiple angle-variable illumination geometries corresponding to different illumination directions, thus implementing an illumination structure in angle space([see in Fig. 1]- illumination apparatus 15; [see also para 0040]- a spatially periodically modulated illumination pattern ... radiated onto the object [see also in Fig. 3 ]-in fig. 3 element 43]; [para 0039; 0179]- spatial light modulation can be carried out. In at least one of the acquisitions of a single image, the lighting device 15 of the apparatus can be so controlled that the object is illuminated with a spatially periodically changing lighting pattern. The lighting pattern, and thus the spatial frequency shift that is achieved, can be chosen in dependence on the MTF of the optical system upon acquisition of the single images); an imaging optical unit([see in fig. 1]-an imaging optical unit 11) configured to produce an imaged representation of the sample object that is illuminated with the multiple angle-variable illumination geometries on a detector([see in Fig. 1]- imaging optical unit 11 and image sensor 12 which is designed to produce a picture of the sample object illuminated by means of the at least one angle-variable illumination geometry on a detector ( image sensor 12)); the detector)[see in Fig .1]-image sensor 12), wherein the detector is configured to capture multiple images of the sample object based on the imaged representation([para 0056]- a first image sensor with a first pixel size can be  provided for capturing the first single image, and a second image sensor with a second pixel size can be provided for capturing the second single image); a controller configured to determine a transfer function based on the multiple angle-variable illumination geometries([abstract]- an image in dependence on the  plurality of single images and in dependence on information about optical  transfer functions of the optical system upon capture of the plurality of  single images; [see also para 0031, 0107]; [see in Fig. 1]- in  reference signs 24 and 25; cf figure 3, step 46, "from .... and information about the OTFs", wherein "OTF" stands for "optical transfer functions"; [para 0058 ;0148-0149]-multiple images).
However, Norbert does not explicitly disclose determine a real-space result image based on a transfer the transfer function and a spectral decomposition of a difference of the multiple real-space .
In an analogous art, BESLEY teaches determine a real-space result image based on  the transfer function and the spectral decomposition ([para 0116]- the spectral signal  may be multiplied by a phase function to handle certain pupil aberrations.  The phase function may be determined through a calibration method, for example by optimising a convergence metric (formed when performing the generation of a higher resolution image for a test specimen) with respect to some parameters of the pupil aberration function). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of BESLEY to the modified system of Norbert for Fourier ptychographic imaging  for reducing the number of light sources to achieve a similar imaging effect as prior arrangements, or to provide improved performance using comparable numbers of light sources [BESLEY; para 0147].
However, the combination of Norbert and BESLEY don’t explicitly disclose determine a difference of the multiple real-space images; determine a spectral decomposition of the difference.
In an analogous art, LEE teaches determine a difference of the multiple real-space images ([see in pg. 6]- a plurality of individual images with different optical determine a spectral decomposition of the difference([see pg. 6]- unfolded frames are combined to a high quality image. In this case, a location-frequency-dependent weighting can be undertaken as a function of the MTFs during the recording of the individual images; For a given optical system with known aberrations, optimal pupil manipulation (e.g., by defocusing) or other modification of at least one parameter may be determined for the individual images so that as many frequencies as possible can be reconstructed by skillful combination of the individual images). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of LEE to the modified system of Norbert  and BESLEY methods and devices in which an image is computationally reconstructed from a plurality of individual images which show the same object. [LEE; see in description].

Regarding claim 2, Norbert teaches wherein the illumination module and the detector are arranged in reflected light geometry ([see in Fig. 1]-image sensor 13 and ]- an illumination module 15).
Regarding claim 10, BESLEY teaches the imaging optical unit is characterized by an aperture size, NA and for spatial frequencies between - NA and NA, the transfer function has no local extreme values([para 0093]- lower resolution capture image is associated with a region in Fourier space defined by the optical transfer function of the optical element and also by the angle of illumination set by the variable illuminator. For the case where the optical element is an objective lens, the region in Fourier space can 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
).

Claim 11(canceled).
Regarding claim 12, Norbert teaches  wherein the transfer function is a step function([para 0004; 0015]- the spatial frequency ranges in which the modulation transfer function upon capture of the first image leads to a low signal-to-noise ratio (SNR) are shifted upon capture of the second image into different spatial frequency ranges).
Regarding claim 14, Norbert teaches  wherein the transfer function is at least one of a linear function and a sigmoid function([para 0137-0138]- a coherent imaging model or for a linear approximation of a partially coherent imaging model).
Regarding claim 15, Norbert teaches  wherein the transfer function has an axis of symmetry that corresponds to an axis of symmetry of the at least one angle-variable illumination geometry([see in Fig. 1]- illumination apparatus 15; [see also para 0040]- a spatially periodically modulated illumination pattern ... radiated onto the object [see also in Fig. 3 ]-in fig. 3 element 43]).
Regarding claim 19, Norbert teaches wherein the controller is configured to determine the result image based on a Tikhonov regularization([para 0059]-a Tikhonov regularization; [see also para 0213 ]) with inverse Fourier transform([para 0146]- Fourier transformation).
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for method claim 20 have been met in claim 1.

Regarding claim 21, BESLEY teaches wherein the transfer function designates a transfer function other than an object transfer function or an optics transfer function([para 0093]-each lower resolution capture image is associated with a region in Fourier space defined by the optical transfer function of the optical element and also by the angle of illumination set by the variable illuminator.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Norbert in view of BESLEY as applied to claim 1 above and further in view of  Stoppe et al. (US. Pub. No. 2017/0276923 A1; Foreign Priority DE 102014112242; March 3 2016).

Regarding claim 3, the combination of Norbert and BESLEY don’t not explicitly disclose wherein the illumination module is configured to illuminate the sample object in dark field geometry.
In an analogous art, Stoppe teaches wherein the illumination module is configured to illuminate the sample object in dark field geometry ([para 0039]- darkfield illumination). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Stoppe to the modified system of Norbert and BESLEY techniques in which the object is illuminated sequentially from at least two illuminating directions and the phase contrast image is generated on the basis of corresponding intensity images [Stoppe; para 0001].



Claims 4-6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Norbert in view of  BESLEY as applied to claim 1 above and further in view of Stoppe et al. (US. Pub. No. 2017/0262968 A1; hereinafter as Stoppe2; Foreign Priority DE 102014113258; Sep. 15, 2014).

Regarding claim 4, the combination of Norbert and BESLEY don’t explicitly disclose wherein: the controller is configured to detect anomalies in the result image and the anomalies comprise extreme values in contrast of the result image.
In an analogous art, Stoppe2 teaches wherein: the controller is configured to detect anomalies in the result image and the anomalies comprise extreme values in contrast of the result image([para 0002]- an optimization criterion may be an image contrast of the results image). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Stoppe2 to the modified system of Norbert and BESLEY a technique which facilitate the provision of a results image of an object, which satisfies a predetermined optimization criterion [ Stoppe2; para 0001].
Regarding claim 5, Stoppe2 teaches the controller is configured to detect anomalies in the result image and the anomalies comprise deviations from a real-space pattern of the sample object([Claim 30]- optimization criterion is selected from the 
Regarding claim 6, Stoppe2 teaches wherein the controller is configured to determine the deviations from the real-space pattern of the sample object based on at least one of the following techniques: Fourier space filtering, autocorrelation, and deviations with respect to a reference image of the real-space pattern([para 0087]- software-implemented spatial filter .... for example, the spatial filter can function by selective amplification/damping of frequencies of a Fourier transfonn of the intensity images in fig. 4B 401-1 - 401-3).
Regarding claim 13, Stoppe2 teaches wherein the transfer function is one of a monotonously increasing function and a monotonously decreasing function ([para ;;31 and 0089]- a quality of a modulation transfer function (MTF); a spatial-frequency-dependent optimization criterion. It is possible for the optimization criterion to be set in respect of one or more of the aforementioned variables).


Allowable Subject Matter
Claims 7-9 and 16-18, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, The optical system of claim 1, wherein: the imaging optical unit is characterized by an aperture size, NA; a lower threshold is defined based on 5% 

                                                                                                                                                                    

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Zemer et al., US 2013/0071875 A1, discloses systems for detecting and identifying objects in a biological sample.
2.	Iga, US 2013/0258332 A1, discloses analyzing multiple scattered light emitted from a sample.
3.	NAKANO, US 2008/0068593, discloses detecting foreign substances.
4.	Lange, US 7,001,055 B1, disclose illumination techniques for optical inspection and review systems.
5.	VENKATESAN et al. US 2016/0073853 A1, disclose for imaging a patient's interior and a computer program product for causing a processor system to perform the method.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                               Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MD N HAQUE/Primary Examiner, Art Unit 2487